Citation Nr: 1612114	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for degenerative joint disease of the right knee, claimed as a right knee disability.

2. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for degenerative joint disease of the left knee, claimed as a left knee disability.

3. Entitlement to service connection for degenerative joint disease of the right knee, claimed as a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A travel board hearing was held on November 2, 2015, before the undersigned. At that hearing the record was held open for 90 days. Specifically, the Veteran alleged visiting a private orthopedic specialist during service and bringing those records to St. Alban's VA hospital. No new records have been submitted pertaining to that or any other issue as of the date of this decision. 

The issues of service connection for the right knee and petition to reopen a claim of service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1. In a November 1970 rating decision, the RO denied the Veteran's claim of service connection for a right knee disability. The Veteran was duly informed of the outcome of the decision and did not file a timely appeal. 

2. Evidence submitted since the November 1970 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability.  

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  To the limited extent that this decision reopens a previously denied claim for service connection, given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time.

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

As a matter of background, the Veteran was initially denied service connection for a right knee disability in a November 1970 rating decision by the RO. The RO denied the claim on the basis that the Veteran did not have a current right knee disability on his prior October 1970 examination.  

Evidence submitted since the November 1970 RO decision denying service connection for the right knee includes a February 2008 diagnosis of medial compartment narrowing on both knee joints. This evidence is new because it was not part of the record at the time of the prior denial. It is also material because it relates to the previously unestablished element of whether there was a current right knee disability. 

Accordingly, the Board finds that new and material evidence has been associated with the claims file and the claim for service connection for a right knee disability is reopened.


ORDER

The claim of service connection for degenerative joint disease of the right knee, claimed as a right knee disability is reopened; to this limited extent, the appeal is granted.


REMAND

Although the RO reopened the Veteran's left knee claim and has adjudicated the issue on the merits in the September 2009 decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Notably, in attempting to reopen his claim, the Veteran now asserts that his left knee condition is secondary to his right knee. However, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that he alleges different theories of entitlement from those previously alleged does not obviate the need to have new and material evidence to reopen the claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49   (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

Nevertheless, the Veteran's assertion that his left knee is secondary to his right knee means that the two claims are intertwined, and should be adjudicated together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177   (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Parker v. Brown, 7 Vet. App. 116   (1994) (considering intertwined claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).

The Veteran was afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examination obtained in this case is inadequate. The September 2009 examination opined that the degenerative joint disease was less likely or not caused by the Veteran's "in-service car accident". The opinion inaccurately indicates that the Veteran's car accident occurred during service.  Further, it does not adequately  address the Veteran's right knee symptoms in service or the Veteran's in-service accident involving his left knee getting hit by a cable. VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has not been met.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the right and left knees. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral knee disabilities. The examination report is to contain a notation that the examiner reviewed the claims file. 

For each right knee diagnosis made, the examiner should opine as to whether it is at least as likely as not (50 percent of greater probability) that the disabilities were incurred during the Veteran's active military service, within one year or his discharge, or is otherwise related to any disease, event or injury during his service.

For each left knee diagnosis, the examine should opine as to whether it is at least as likely as not (50 percent or great probability) the condition was caused by the right knee disability, or aggravated by a right knee disability.  In addition, the examiner should address whether any current left knee disability is related to an in service left knee contusion, documented in October 1968. 
      
In rendering these opinions, the examiner must consider and address the following:

*The Veteran's inservice treatment for right knee problems. 

*The Veteran's inservice left knee contusion as a result of an accident documented in October 1968. 

*The Veteran was examined in June 1969 and there was mild chondromalacia found in his right knee. 

*An August 1996 X-ray noted mild degenerative changes in the Veteran's left knee. 

*A February 2008 X-ray noted medial narrowing in both knees. 

The examiner must provide a detailed rationale for the opinion rendered, citing the objective medical findings leading to the conclusion reached. 

2. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if the additional comment has not been provided in full. 

3. Finally, readjudicate this claim in light of this and all other additional evidence. If the claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


